DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-9, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiang (Thin Solid Films 517 (2008) 1120-1124).
Claim 1:  Chiang teaches a sensor in the field of process automation (multielectrode array sensor for real-time monitoring of corrosion, which is automatic monitoring, abstract) for detecting a measurand of a medium (localized corrosion rate by measuring the current from an electrode, section 3.2, pages 1122-1123), comprising:  at least one metallic section of the sensor (plural coated alloy 22 electrodes, section 2.3, page 1121) at least partially including a coating with a diamond- like carbon layer (section 2.1, page 1121).  Thus all limitations are clearly envisaged.
Claim 2: The sensor of claim 1, wherein the metallic section (one of the electrodes) includes a medium-contacting side (the side that is in contact with corrosive medium), and the coating is arranged on the medium-contacting side in order to protect the metallic section from corrosion (the electrodes are coated with DLC and immersed in the corrosive solution, so the coating is in contact with the medium, section 2.3, page 1121).
Claim 3: The sensor of claim 1, wherein the metallic section and a further section of the sensor (e.g. the additional metallic electrodes) form a contact section with the corrosive medium (section 2.3, page 1121).
Claim 4: The sensor of claim 1, wherein the metallic section with the coating including the diamond- like carbon layer includes an adhesive layer (i.e. a silicon bond layer, section 2.1, page 1121).
Claim 7: Chiang teaches that the DLC has hydrogenated carbon, so t includes hydrogen (section3.1, page 1122).
Claim 8: See the discussion for claim 1, furthermore, Chiang teaches a method for producing such a sensor, comprising a step of: coating at least one metallic layer of the sensor with a diamond-like carbon layer (section 2.1, page 1121).
Claim 9: Chiang teaches the coating can be applied using a PVD method or a CVD method (Section 1, page 1120).
Claim 12: Chiang further teaches including applying an adhesive layer to the diamond-like carbon layer (e.g. depositing a silicon layer on top of the DLC layer, section 2.1, page 1121).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang (Thin Solid Films 517 (2008) 1120-1124) in view of Andle (US 20100304012).
Chiang teaches depositing diamond-like carbon (DLC), which it teaches typically is understood in the art to have an amorphous structure (section 3.1, page 1122, right column) but it does not specifically disclose how much of it is carbon or its bonding.

Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to make the amorphous DLC of Chiang to further have carbon as a primary constituent with a mixture of sp3 and sp2 hybridized carbon in order to produce the best chemical resistance and thus the best protection for the sensors of Chiang (claims 5 and 6).
Claims 10, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang (Thin Solid Films 517 (2008) 1120-1124) in view of Corbella (Diamond and Related Materials 13 (2004) 1494-1499).
Chiang teaches the coating can be applied using known methods, such as PVD methods or CVD methods and teaches using plasma, but does not specifically teach using a plasma enhanced CVD method to deposit the DLC films (Section 1, page 1120).
Corbella is also directed towards depositing DLC films and teaches using a room temperature (below 150oC, claim 13), pulsed DC voltage (claim 11) which is coupled to produce plasma in a PECVD method (claim 10) as a suitable way to deposit these films (abstract).  
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to deposit the DLC films of Chiang by a below 150oC, pulsed DC voltage PECVD technique as taught by Corbella, because it was taught by the prior art to be an effective way to deposit such DLC films and doing so would produce no more than predictable results.
Conclusion
No current claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL G HORNING/Primary Examiner, Art Unit 1712